Exhibit 10.2 EXECUTION COPY DYNEGY HOLDINGS INC. FIFTH AMENDED AND RESTATED CREDIT AGREEMENT Dated as of April 2, 2007 among DYNEGY HOLDINGS INC., as the Borrower, DYNEGY INC., a Delaware corporation, as the Parent, DYNEGY INC., an Illinois corporation, as the Intermediate Parent, The Other Guarantors Party Hereto, The Lenders Party Hereto, CITICORP USA, INC. and JPMORGAN CHASE BANK, N.A., as Administrative Agents, CITICORP USA, INC., as Payment Agent, JPMORGAN CHASE BANK, N.A., as Collateral Agent and JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A., as Revolving L/C Issuers and Term L/C Issuers J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Bookrunners and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, BANK OF AMERICA, N.A. and ABN AMRO BANK N.V. as Co-Documentation Agents Table of Contents Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 48 Accounting Terms 48 Rounding 49 References to Agreements, Laws and Persons 49 Times of Day 49 Letter of Credit Amounts 49 Currency Equivalents Generally 49 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 49 The Loans 49 Borrowings, Conversions and Continuations of Loans 50 Letters of Credit 51 Prepayments 63 Termination or Reduction of Commitments 66 Repayment of Loans 67 Interest 68 Fees 68 Computation of Interest and Fees 69 Evidence of Indebtedness 69 Payments Generally 70 Sharing of Payments 71 Incremental Revolving Credit Commitments 72 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 73 Taxes 73 Illegality 74 Inability to Determine Rates 74 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans 75 Funding Losses 75 Matters Applicable to all Requests for Compensation 76 Survival 76 Mitigation Obligations; Replacement of Lenders 76 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 76 Conditions of Initial Credit Extension 76 ii Conditions to all Credit Extensions 80 ARTICLE V REPRESENTATIONS AND WARRANTIES 80 Existence, Qualification and Power; Compliance with Laws 80 Authorization; No Contravention 81 Governmental Authorization; Other Consents 81 Binding Effect 82 Financial Statements 82 Litigation 82 No Default 82 Ownership of Property; Liens; Etc. 82 Environmental Compliance 83 Insurance 84 Taxes 84 ERISA Compliance 84 Subsidiaries 85 Margin Regulations; Investment Company Act 85 Disclosure 86 Intellectual Property; Licenses, Etc. 86 Solvency 86 ARTICLE VI AFFIRMATIVE COVENANTS 86 Financial Statements 87 Certificates; Other Information 88 Notices 89 Payment of Obligations 90 Preservation of Existence, Etc. 90 Maintenance of Properties 90 Maintenance of Insurance 90 Compliance with Laws 91 Books and Records 91 Inspection Rights 91 Use of Proceeds 91 Covenant to Guarantee Obligations and Give Security in Personal Property 91 Covenant to Give Security in Real Property; Recordation of Rights of Way; Supplements to Mortgages Compliance with Environmental Laws 94 Preparation of Environmental Reports 94 Further Assurances 95 ARTICLE VII NEGATIVE COVENANTS 95 Liens 95 Investments 99 Indebtedness Fundamental Changes Asset Sales iii Restricted Payments Change in Nature of Business Transactions with Affiliates Burdensome Agreements Use of Proceeds Financial Covenants Amendments of Organizational Documents Accounting Changes Prepayments, Etc. of Indebtedness Swap Contracts Partnerships, Etc. Formation of Subsidiaries ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES Events of Default Remedies Upon Event of Default Application of Monies Upon Event of Default ARTICLE IX ADMINISTRATIVE AGENTS AND OTHER AGENTS Appointment and Authorization of Agents Delegation of Duties Liability of Agents Reliance by Agents Notice of Default Credit Decision; Disclosure of Information by Agents Indemnification of Agents Agents in their Individual Capacities Successor Agents Administrative Agents May File Proofs of Claim Collateral and Guaranty Matters Other Agents; Arrangers and Bookrunners Appointment of Supplemental Collateral Agents ARTICLE X GUARANTY Guaranty; Limitation of Liability Guaranty Absolute Waivers and Acknowledgments Subrogation Guaranty Supplements Subordination Continuing Guaranty; Assignments ARTICLE XI MISCELLANEOUS Amendments, Etc. Notices and Other Communications No Waiver; Cumulative Remedies Costs and Expenses iv Release and Indemnification by the Borrower and the Parent Companies Payments Set Aside Successors and Assigns Confidentiality Setoff Interest Rate Limitation Counterparts Integration Survival of Representations and Warranties Severability Tax Forms Governing Law Waiver of Right to Trial by Jury Binding Effect Amendment and Restatement USA PATRIOT Act Lender Addendum v SCHEDULES I Existing Mortgagors and Existing Mortgages II Tolling Agreements Lender Commitments 2.03(m) Existing Letters of Credit 4.01(a)(iii)(C) Insurance 4.01(a)(iv) Mortgages to be Amended 4.01(a) Jurisdictions of Local Counsel to the Loan Parties 5.03(b) Perfection of Security Interests 5.08(b) Owned Real Property 5.08(c) Leased Real Property Environmental Matters Certain Tax Information Subsidiaries Existing Liens Existing Indebtedness Existing Affiliate Transactions Certain Addresses for Notices EXHIBITS A Form of Committed Loan Notice B-1 Form of Revolving Credit Note B-2 Form of Term L/C Facility Term Note B-3 Form of Tranche B Term Note C Form of Compliance Certificate D Form of Assignment and Assumption E-1 Form of Security Agreement E-2 Form of Collateral Trust Agreement F Form of Mortgage G Form of Mortgage Supplement H Form of Guaranty Supplement I Form of Prepayment Option Notice J Form of Joinder Agreement K Form of Lender Addendum FIFTH AMENDED AND RESTATED CREDIT AGREEMENT This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of April 2, 2007, among DYNEGY HOLDINGS INC., the PARENT (as defined below), the INTERMEDIATE PARENT (as defined below) and the other GUARANTORS party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A. and CITICORP USA, INC., as Administrative Agents, CITICORP USA, INC., as Payment Agent, JPMORGAN CHASE BANK, N.A., as Collateral Agent, and each L/C ISSUER party hereto. PRELIMINARY STATEMENTS 1.The Borrower is a party to the Fourth Amended and Restated Credit Agreement, dated as of April 19, 2006, with Existing Dynegy Inc. (as defined below), the other guarantors party thereto, JPMorgan Chase Bank, N.A. and Citicorp USA, Inc., each as an administrative agent, Citicorp USA, Inc., as payment agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., each as a letter of credit issuer, JPMorgan Chase Bank, N.A., as collateral agent, and the other lenders party thereto (as heretofore amended, supplemented or otherwise modified, the “Existing DHI Credit Agreement”). 2.Existing Dynegy Inc. and the Borrower wish to amend and restate the Existing DHI Credit Agreement and in connection with such amendment and restatement, among other things, all amounts outstanding under the Existing DHI Credit Agreement will be repaid and the Lenders will provide the credit facilities described herein(including certain of the Revolving Credit Lenders under (and as defined in) the Existing DHI Credit Agreement which will continue as lenders hereunder) and the Parent (as defined below) and certain other subsidiaries of the Parent (as defined below) will become party hereto. 3.As of the Closing Date (as defined below), the Sithe Holding Companies and the Sithe Operating Companies (each as defined below) will become subsidiaries of the Borrower and the Sithe Operating Companies will be designated as Unrestricted Subsidiaries. 4.The Lenders and the L/C Issuers have indicated their willingness to amend and restate the Existing DHI Credit Agreement and to make loans and to issue letters of credit, respectively, on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: 1.
